Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 3, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A work-tool mounting mechanism for detachably attaching a predetermined work tool that comprises an engaged portion having an engagement hole, the mechanism comprising: an engaging portion that engages with the engaged portion and comprises; a lever that is rotatably attached to the engaging portion; a lock pin that is movable between a locked position and an unlocked position, wherein the lock pin is inserted into the engagement hole in the locked position, and the lock pin is not inserted into the engagement hole in the unlocked position; and a linking tool that moves the lock pin between the locked position and the unlocked position with a rotation of the lever; wherein the linking tool comprises a regulating portion that regulates the lock pin at the locked position from moving to the unlocked position, the linking tool comprises: a first tool that is rotatably held by the lever; and a second tool that has a long shape and comprises: one end in a longitudinal direction that is connected to the first tool and is slidable in the longitudinal direction; and another end in the longitudinal direction that is rotatably connected to the lock pin, and the second tool comprises: a shaft that is slidably connected to the first tool and comprises a first screw portion at a distal end portion of the shaft; and a connector that is disposed between the shaft and the lock pin in the longitudinal direction, that is rotatably connected to the lock pin, and that comprises a second screw portion into which the first screw portion is screwed, and a length of the second tool is adjusted by adjusting a screwing amount between the first screw portion and the second screw portion.”, as recited in Claim 1 specifically:
the structural and operative relationship between the work tool, lever, lock pin, engagement hole, linking tool, regulating portion, first tool, second tool, shaft, first screw portion, connector, and second screw portion. Especially as it relates to the relationship between the lever, lock pin, engagement hole, linking tool, regulating portion, shaft, first screw portion, connector, and second screw portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see response to non-final office action, filed 2022/06/30, with respect to the examiner’s rejection of Claims 1-8 have been fully considered and are persuasive.  The examiner’s rejection of Claims 1-8 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 20020127090 A1, US 6332748 B1, US 6238130 B1 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach work tool adapters for removable attaching a work tool to the boom of a work machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652